DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the present application; and they are subjected to the following election/restriction.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-7, drawn to a codon optimized ribonucleic acid for expression in human cells, classified in C07H 21/04.
II. 	Claims 8-18, drawn to a synthetic ribonucleic acid comprising a proximal design element which increases expression of a polypeptide having the sequence of SEQ ID NO: 14 in a mammalian cell transformed with the ribonucleic acid, classified in C12N 15/70.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to distinct compositions that are structurally distinct one from the other, as well as having different properties.  In this instance, the composition of Group I is drawn to a codon optimized ribonucleic acid, whereas the composition of Group II is directed to a synthetic ribonucleic acid comprising a proximal design element which increases expression of a polypeptide having the sequence of SEQ ID NO: 14.
Because these inventions are distinct for the reasons given above, and separate search requirements due to the distinctness of each Invention as discussed above in both patented and non-patented literature.  It would be unduly burdensome for the examiner to search and/or consider the patentability (examination) of all the inventions in a single application.  Accordingly, restriction for examination purposes as indicated is proper. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (h).
Species Restriction:
A.	Should Applicant elect Group I, this application contains claims directed to the following patentably distinct species of a codon optimized ribonucleic acid:
 (i) SEQ ID NO: 17; (ii) SEQ ID NO: 18; and (iii) SEQ ID NO: 19.
The species are independent or distinct because each of the recited species is at least structurally distinct one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-2 are generic.

This application also contains claims directed to the following patentably distinct species of a cancer:
(i) a carcinoma; (ii) a sarcoma; (iii) a myeloma; and (iv) a lymphoma.
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others as well as having different properties one from the others.


B.	Should Applicant elect Group II, this application contains claims directed to the following patentably distinct species of a synthetic ribonucleic acid:
 (i) SEQ ID NO: 13; (ii) SEQ ID NO: 15; and (iii) SEQ ID NO: 16.
The species are independent or distinct because each of the recited species is at least structurally distinct one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 8-10 are generic.

This application also contains claims directed to the following patentably distinct species of a cancer:
(i) a carcinoma; (ii) a sarcoma; (iii) a myeloma; and (iv) a lymphoma.
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others as well as having different properties one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 8 and 11-12 are generic.


The recited species are independent or distinct because each of the above species is distinct structurally one from the others, as well as possessing distinct properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633